DETAILED ACTION
This Notice of Allowance is in response to the application filed on 06/26/2019 and the Amendment & Remark filed on 02/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	Previous rejection under 35 USC 101 is withdrawn in view of the Amendment and Remark filed on 02/10/2021.

Response to Arguments
Applicant’s arguments, see Remark, filed 02/10/2021, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-12, 14-18 and 20-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention was previous considered to be directed to commercial interaction of parallel processing of large data without significantly more. However, as of the Amendment filed on 02/10/2021, the claims recite a feature, when viewed along with the entirety of the invention, integrates the commercial interaction into practical 

Based previous prior art searches, the prior art deemed closest to the claimed invention is Wong et al. (US 2019/0114705) Wong discloses a batch processing of search request in a parallel format. However, Wong does not teach or suggest determining an intermediate result and sorting the items based into batches based on a second attribute of each item (an attribute related to the first attribute), then parallel determining of the first attribute (an attribute contained in the search request) of each item from the second attribute, then generating and displaying final result to the search requestor prior to the completion of determining the first attribute for all items in the plurality of batches. No combination of prior arts were found to the render the claimed invention obvious. Thus, the claimed invention is found to be novel and non-obvious. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHO KWONG/Primary Examiner, Art Unit 3693